Citation Nr: 0712870	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-29 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for spina 
bifida occulta and related lipomatous tethered spinal cord 
syndrome and secondary disorders.


REPRESENTATION

Appellant represented by:	E. Audrey Glover Dichter, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a Travel Board hearing in September 2005.  A 
transcript of this hearing is associated with the claims 
folder.

In November 2005, the Board affirmed the RO's denial of this 
claim.  The appellant appealed this case to the U.S. Court of 
Appeals for Veterans Claims (Court).  In July 2006, the VA 
General Counsel and the appellant's attorney filed a joint 
motion with the Court.  The Court approved the joint motion 
that month, vacating and remanding the Board's decision in 
this case. 

The issue will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied service connection for a back disorder in 
November 1977 and June 1992 rating decisions.  The Board 
confirmed the RO's denial of the veteran's claim in a May 
1997 decision.  In a November 1999 decision, the Board found 
that there was no new and material evidence to reopen the 
claim.   

3.  Evidence received since the November 1999 Board decision 
regarding the veteran's claim for service connection for a 
back disorder is not cumulative and redundant of the evidence 
of record at the time of the last prior final denial and does 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's decision of November 1999 is final.  
38 C.F.R. § 20.1100 (2006), 38 U.S.C. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
November 1999 Board decision to reopen a claim for service 
connection for spina bifida occulta and related lipomatous 
tethered spinal cord syndrome and secondary disorders.  38 
U.S.C.A.  § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2006).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  The Board notes that 
new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 44, 630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  

For claims filed prior to August 29, 2001, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For claims filed on or after August 29, 2001,  "new" 
evidence means existing evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  Under this new 
standard, new and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006); 66 Fed. Reg. At 45,620.  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible"). 

The Board notes that even if the RO finds that that there is 
no new and material evidence to reopen a claim, the Board has 
a jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).
Analysis

The veteran submitted his original claim for service 
connection for a back disorder in 1976.  The RO denied that 
claim in a November 1977 rating decision, finding that the 
veteran's back disorder was a developmental abnormality and 
un-related to service.  Although the RO provided notice of 
the denial, the veteran did not initiate an appeal.  
Subsequently, the veteran filed another claim for a back 
disorder.  By rating decision dated in June 1992, the RO 
continued the denial of service connection for a back 
disorder, finding that the veteran had failed to submit new 
and material evidence to reopen the claim.  The veteran 
submitted a timely appeal to this decision and in March 1995, 
the Board remanded the claim to obtain private medical 
records as well as a VA examination.  

In February 1996, the veteran underwent a VA examination of 
the back.  The diagnosis was congenital spina bifida occulta 
with chronic lumbar strain.  The examiner noted that this 
disorder pre-existed service and that the veteran gave a 
history of increased symptomatology regarding the back while 
in service.  However, after a review of the veteran's service 
medical records, the examiner opined that there was 
insufficient evidence of aggravation of this condition in the 
claims folder.  By Board decision dated in May 1997 the Board 
denied service connection for spina bifida, finding no 
evidence of aggravation during service.                         

In December 1997, the veteran filed a third claim for service 
connection for spina bifida.  By rating decision dated in 
June 1998 the RO denied service connection,  finding no new 
and material evidence to reopen the veteran's claim.  In a 
November 1999 decision, the Board confirmed the RO's denial 
of the veteran's claim.  Although the Board provided notice 
of the denial, the veteran did not initiate an appeal.  Thus, 
the Board's decision of November 1999 is final.  38 C.F.R. 
§ 20.1100 (2006), 38 U.S.C. § 7104(b) (West 2002).    

In August 2002, the veteran filed a fourth claim for a back 
disorder, this time characterized as entitlement to service 
connection for aggravation of "Lipomatious Tethered Spinal 
Cord Syndrome, Spina Bifida Occulta Significant" and 
resultant secondary conditions to include Decubitus 
ulceration and impotence.  Because this claim was received 
after August 29, 2001, the amended regulations regarding 
"new and material evidence" are for application.  

The RO denied this claim in an October 2002 rating decision 
finding that the veteran had failed to submit new and 
material evidence showing aggravation of the veteran's pre-
existing back disorder during service.  The veteran submitted 
a notice of disagreement (NOD) in November 2002 and a timely 
appeal was filed in September 2003.      

Since the Board's November 1999 denial, the veteran has 
submitted the following: 1) copies of numerous un-related 
Board decisions regarding back disorders; 2) copies of 
numerous medical journal articles regarding tethered spinal 
cord and spina bifida; 3) a Board training letter regarding 
rating disabilities of the spine dated in July 2003; 4) lay 
statements from the veteran's brother and a service buddy 
regarding his physical condition while in service; 5) 
magnetic resonance imaging reports dated from November 1998 
to April 2003 showing a tethered spinal cord; 6) an operative 
report dated in April 2000 showing lumbosacral lipoma with 
tethering of the spinal cord; 7) a private medical opinion 
from Dr. P.L.G. dated in September 2005 stating that it was 
"possible" that the veteran's service could have aggravated 
his back disorder; and 8) additional medical evidence and a 
medical opinion received in April 2007.   

The May 1997 Board decision acknowledged the existence of the 
veteran's back disorder but denied service connection due to 
the absence of a showing of aggravation during service.  
Thus, in order to reopen the claim for a back disorder, the 
veteran must submit evidence showing that his back disorder 
was aggravated during service.  

First, as to the un-related Board decisions, medical 
articles, Board training letter, and lay statements, the 
Board notes that, while informative, these documents do not 
show that the veteran aggravated his back disorder in 
service.  The medical articles submitted by the appellant in 
this case do not support the appellant's multifaceted theory 
of entitlement.  The Board notes that, with regard to medical 
treatise evidence, the Court has held that a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and 
Wallin v. West, 11 Vet. App. 509 (1998).  The Board concludes 
that this information is insufficient to establish the 
required medical nexus opinion.

Second, while the newly submitted private records show a 
subsequent diagnosis of a tethered spinal cord, they do not 
provide evidence as to whether the veteran's back disorder 
was aggravated by his military service approximately 37 years 
ago.

Third, while Dr. P.L.G.'s September 2005 statement opines 
that it is "possible" that the veteran's back disorder was 
aggravated by service, this statement is not supported by any 
clinical data or rationale and is entirely speculative.  The 
Board observes that the Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

The question, as the private doctor has put it, is not 
whether it is "definitely possible" that the back disorder 
could have been caused or aggravated by service.  Clearly, a 
veteran's military service could cause a veteran to have a 
back disorder.  The VA, in prior decisions, was not 
contending that it was "definitely impossible" that the 
back disorder was caused by service.  The question before the 
VA is whether the back disorder was caused or aggravated by 
service.  Thus, the statement of this doctor provides no 
basis to reopen this claim as it is not material to the 
critical issue in this case.  The fact that it was 
"definitely possible" that service caused the back disorder 
(as a statement of fact) has never been in dispute.  
Therefore, the Board finds that the statement by Dr. P.L.G. 
has no probative value, and even under the Court's decision 
in Justus, provides no basis to reopen this claim.

The joint motion disagrees with this finding, stating that 
the Board "impermissibly weighed" the newly submitted 
evidence. 

It is important for the parties of the joint motion to 
understand that the Board, under Justus (in fact citing 
Justus in the prior decision), presumed the credibility of 
the new evidence in November 2005.  However, as noted above, 
the fact that it was "definitely possible" that service 
caused the back disorder (as a statement of fact) has never 
been in dispute by the VA or the Board.  Therefore, the Board 
found that the statement by Dr. P.L.G. has no probative 
value, and even under the Court's decision in Justus, 
provided no basis to reopen this claim.

In any event, this issue is rendered moot by the recent 
submitting of a medical opinion dated March 2007, which 
clearly provides the basis to reopen this claim. 

ORDER

New and material evidence not having not been received, the 
claim for service connection for spina bifida occulta and 
related lipomatous tethered spinal cord syndrome and 
secondary disorders is reopened.


REMAND

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  

The Board believes that additional medical information is 
required to make this determination.  The opinions that 
support this claim are found to be of highly limited 
probative value and they appear based on no medical evidence 
within the service medical records indicating that the back 
disorder was aggravated in service.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4  Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra .

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, based on the recent evidence 
submitted, the standards of McLendon are met in this case. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his back 
disorder.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured, 
including any recent treatment of the 
veteran's back disability.  The veteran's 
attorney is specifically asked to 
indicate, in writing, that all pertinent 
medical records have been obtained.

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of any back disorder 
present.  The claims folder or the 
pertinent medical records contained 
therein, including the service medical 
records, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner is requested to review the 
historical data to include the prior 
examination reports and clinical records 
in order to obtain an accurate picture of 
his back disorder.  A copy of this remand 
order also should be provided to the 
examiner.  The examiner should provide 
explicit responses to the following 
questions:

(a)  What is the nature of the veteran's 
current back disorder?

(b)  What is the degree of medical 
probability that any current back 
disability found had its inception in 
service, or if pre-existing service, 
advanced in severity beyond any natural 
progress (if any) of the underlying 
disability, as a result of the veteran's 
active service?  In this regard, it would 
be helpful to the Board if the examiner 
squarely addressed the question of 
whether, if the premise is accepted that 
a back disorder pre-existed service, 
there was actually an increase in 
severity of this disorder beyond any 
natural progress in view of all the 
evidence or record pertaining to the 
disability prior to, during and 
subsequent to service.  The examiner 
should indicate the basis for the opinion 
and fully explain the rationale.


3.  The RO should review the medical report 
above to determine if it meets the 
requirements of paragraph 2.  If not, the 
report should be returned as inadequate for 
rating purposes.  

4.  The RO should then adjudicate the claim 
of entitlement to service connection for this 
disorder on a de novo basis.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


